429 F.2d 422
Walter HUMPHRIES, Plaintiff-Appellee,v.CONSOLIDATED EDISON COMPANY OF NEW YORK, Inc., Defendant-Appellant.CONSOLIDATED EDISON COMPANY OF NEW YORK, Inc., Third-Party Plaintiff-Appellant,v.J. LIVINGSTON & COMPANY, Third-Party Defendant-Appellee, andEberhart Construction Company, Inc., Third-Party Defendant-Appellee.
No. 723.
Docket 34101.
United States Court of Appeals, Second Circuit.
Argued May 26, 1970.
Decided May 27, 1970.

Plaintiff-appellee, an employee of third-party defendant-appellee J. Livingston & Company (Livingston), brought his action in the United States District Court for the Southern District of New York against defendant-appellant Consolidated Edison Company of New York, Inc., alleging he was injured by defendant's negligence. Jurisdiction is founded upon diversity of citizenship. Defendant impleaded J. Livingston alleging the negligence, if any, to be that of plaintiff's employer rather than that of defendant.
The action was tried to Judge Bonsal, sitting without jury. Judge Bonsal filed a written opinion. 314 F.Supp. 1052. He found for the plaintiff against the defendant in the amount of $87,142.35 and ordered that the third-party complaint be dismissed. Defendant appealed. Affirmed on the opinion below.
Oswald Vischi, Raphael, Searles & Vischi, New York City, for plaintiff-appellee.
Ernest J. Williams, John M. Keegan, New York City, for Consolidated Edison Co.
Joseph D. Ahearn, J. Robert Morris, New York City, for J. Livingston.
Before WATERMAN, FRIENDLY and HAYS, Circuit Judges.
PER CURIAM:


1
We affirm the judgment below on the opinion of Judge Bonsal.